Citation Nr: 0821488	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for left optic 
neuritis, claimed as due to herbicide exposure.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to service connection 
for peripheral neuropathy and left optic neuritis with 
multiple sclerosis.  In August 2006, the RO The Board also 
notes that although  

In December 2006, the RO issued a rating decision denying 
service connection for multiple sclerosis.  Since the veteran 
had already perfected an appeal with respect to this issue, 
the issue should have been addressed in a Supplement 
Statement of the Case (SSOC), instead of a rating decision.  
Never the less, the information provided in the rating 
decision is substantially the same as what would have been 
provided in an SSOC.  Therefore, the Board concludes that the 
veteran has not been prejudiced by this error.

The Board also notes that in the VA Form 9 submitted in 
February 2006, the veteran requested a Board hearing he 
withdrew his request in May 2008.


FINDINGS OF FACT

1.  Neither multiple sclerosis nor left optic neuritis was 
present in service or until decades thereafter, and neither 
disorder is etiologically related to service.


2.  The veteran does not have peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in or aggravated by 
active duty, nor may its incurrence or aggravation during 
such service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Left optic neuritis was not incurred in or aggravated by 
active duty, nor may its incurrence or aggravation during 
such service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Peripheral neuropathy was not incurred in or aggravated 
by active duty, nor may its incurrence or aggravation during 
such service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in March 2004, prior to its initial adjudication of 
these claims.  Notice concerning the disability-rating and 
effective-date elements of the claims was provided in a July 
2006 letter, and additional notice pertaining specifically to 
multiple sclerosis was provided in an August 2006 letter.  
Although the letters mailed in 2006 were sent after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for any 
of the claimed disabilities.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claims was no more than harmless error.  Moreover, following 
the receipt of all pertinent evidence, the RO readjudicated 
the veteran's claims.  There is no indication in the record 
or reason to believe that any ultimate decision of the RO 
would have been different had complete VCAA notice been 
provided at an earlier time.

The Board also notes that service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence.

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to any of the claims and that a 
VA medical opinion addressing the etiology of the claimed 
disabilities has not been obtained, but has determined that 
VA has no duty to provide an examination or obtain a medical 
opinion in this case because there is no reasonable 
possibility that such development would result in evidence to 
substantiate any of the claims.  In this regard, the Board 
notes that the record contains no medical evidence of 
peripheral neuropathy, no medical evidence suggesting that 
multiple sclerosis or optic neuritis was present until 
decades after the veteran's discharge from service, and no 
medical evidence suggesting that multiple sclerosis or left 
optic neuritis is related to service.  

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
can be granted for any disease initially diagnosed after 
discharge from service, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served continuously 90 days or more during a 
period of war and manifests an organic disease of the nervous 
system to a degree of 10 percent or more within one year from 
the date of termination of service or multiple sclerosis to a 
degree of 10 percent or more within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Multiple sclerosis, optic neuritis, and peripheral neuropathy 
are not among the diseases specified in 38 U.S.C.A. 
§ 1116(a).  In addition, the Secretary has not determined, on 
the basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of 
multiple sclerosis, optic neuritis, and peripheral neuropathy 
in humans.  See 38 C.F.R. § 3.309(e).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

Service medical records do not show that the veteran was 
found to have peripheral neuropathy.  In addition, although 
the post-service medical evidence documents multiple 
neurological examinations of the veteran, it does not show 
that peripheral neuropathy was ever diagnosed or that the 
presence of this disorder was even suspected.  The evidence 
of this claimed disability is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
disability since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The record reflects that optic neuritis and multiple 
sclerosis were initially diagnosed in 2003, more than 30 
years following the veteran's discharge from service.  The 
record does not show and the veteran does not contend that 
either disorder was present in service or manifested within a 
presumptive period.  The veteran does contend that both 
disorders were caused by his exposure to herbicides in 
service.  As reflected above, neither disorder is subject to 
presumptive service connection on the basis of herbicide 
exposure.  In addition, the veteran has neither submitted nor 
identified any medical or scientific evidence of a 
relationship between either disorder and herbicide exposure.  
The evidence of the alleged nexus is limited to the veteran's 
own statements.  This is not competent evidence of the 
alleged nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
Id.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against these claims.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for multiple sclerosis, claimed as due to 
herbicide exposure, is denied.

Service connection for left optic neuritis, claimed as due to 
herbicide exposure, is denied.

Service connection for peripheral neuropathy, claimed as due 
to herbicide exposure, is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


